Citation Nr: 1704695	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-48 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954.  Receipt of the Combat Infantryman Badge is indicated by the record.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Although the Veteran's January 2009 claim specifically noted only service connection for a nervous disorder, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the medical evidence of record which indicates diagnoses of depression and PTSD, the Board has recharacterized the claim as reflected on the title page.

In July 2014, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression that is related to his service, in particular from his combat in Korea.  The Board reiterates that the Veteran is in receipt of the Combat Infantryman Badge and therefore finds the Veteran credible with regard to his combat service in Korea.

The Veteran was provided a VA psychiatric examination in January 2014.  The VA examiner noted the Veteran's combat in Korea and psychiatric symptoms which included depressed mood, anxiety, memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and disorientation to time or place.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with unspecified depressive disorder and concluded that it is less likely than not that the depressive disorder is related to service.  The VA examiner's rationale for his conclusion was based on his finding that there was no evidence of psychiatric complaints, findings, or treatment prior to or during the Veteran's service and no such treatment until 1976 at which time the Veteran was diagnosed with depressive neurosis, undifferentiated schizophrenia, and chronic alcoholism.  In an addendum report dated February 2014, the VA examiner further noted that the Veteran was able to work until 1975 and that he went many years of psychiatric evaluations without identifying any in-service stressors.

The Veteran was provided another VA psychiatric examination in May 2016.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with unspecified depressive disorder and concluded that it is less likely than not that the depressive disorder is related to service.  The VA examiner's rationale for his conclusion was based on his finding of no psychiatric complaints, findings, or treatment prior to or during service and no such treatment until 1976.  He further noted that there is no relationship between the mental condition found in 1976 and service.  

The Veteran was afforded a VA psychiatric examination in January 2017.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with unspecified depressive disorder with anxious distress and concluded that it is less likely than not that the disorder is related to service.  The VA examiner noted that the Veteran did not make mention of any combat-related stressors and further noted the Veteran's history of alcoholism.

The Board also notes that the Veteran underwent a private psychiatric evaluation by C.Q., M.D. in June 2016.  Dr. C.Q. noted the Veteran's psychiatric symptoms which included nervousness, anxiety, irritability, difficulty in adapting to stressful circumstances, inability to establish and maintain effective work and social relationships, disturbances of motivation and mood, depressed mood, little interest or pleasure in doing things, feeling, down, hopelessness, isolation episodes, crying and insomnia with nightmares and flashbacks of his traumatic experiences during active duty.  The Veteran also presented poor frustration tolerance, suspiciousness, memory loss, and poor concentration.  After examination of the Veteran and consideration of his medical history, Dr. C.Q. in pertinent part diagnosed the Veteran with generalized anxiety disorder, major depression, and PTSD and concluded that it is more probable than not that these disorders are related to the Veteran's service.  He did not provide a rationale for this conclusion.

With regard to a diagnosis of PTSD, the Board observes that in declining to diagnose the Veteran with such, the VA examiners in the January 2014 and  May 2016 reports did not provide any rationale as to why a diagnosis of PTSD was not warranted.  The January 2017 Initial PTSD Disability Benefits Questionnaire (DBQ) found that the Veteran did not have a diagnosis of PTSD.  The January 2017 opinion of the examiner indicated that there was no evidence of a diagnosis of PTSD and did not address the opinion of Dr. C.QQ.  On the contrary, Dr. C.Q. documented the Veteran's psychiatric symptoms in determining that the Veteran suffers from PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria.  However, as discussed above, he did not provide any rationale as to why the Veteran's diagnosed psychiatric disorders to include PTSD are related to the Veteran's service.  He also did not address the absence of treatment for many years following the Veteran's discharge from service which was addressed in the VA examination reports.    

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran has PTSD and if so, whether PTSD or any other diagnosed psychiatric disorder is related to his service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has PTSD and if so, whether his PTSD or any other diagnosed psychiatric disorder is related to his service, specifically in light of the findings of Dr. C.Q. in the June 2016 evaluation report.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current acquired psychiatric disorder, to include PTSD.  In determining whether the Veteran has PTSD, the examiner should address the findings of Dr. C.Q. in the June 2016 private psychiatric evaluation report noting a diagnosis of such (VBMS document labeled "Medical Treatment Record - Non-Government Facility, dated 7/19/2016).  

b. For each acquired psychiatric disorder identified,  provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of service, to include his combat service in Korea.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




